ORDER
PER CURIAM.
William Bexten appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We previously affirmed Movant’s conviction for felony driving while intoxicated in violation of section 577.010 RSMo 2000. State v. Bexten, 2 S.W.3d 852 (Mo.App.1999). He now argues the motion court clearly erred because his trial counsel was ineffective for failing to raise two valid issues in a motion for new trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).